DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 03/04/2021, have been fully considered but they are not persuasive. Applicant argues that the change in the absorption coefficient depends on the structure of the compound and is not reasonable predictable based on the cited references, contrary to the position taken in the Office Action.
With a spacer, the arylamine donor (push segment) and electron acceptor (pull segment) are further apart; without a spacer, they are closer together. The HOMO is centered on the arylamine donor (push segment), and the LUMO is centered on the electron acceptor (pull segment) (see NPL Lee, Fig. 2). Thus, the presence of absence of a spacer changes the distance between the HOMO and LUMO of the push-pull molecule.
The overlap of the HOMO and LUMO determines the absorption coefficient, with higher overlap leading to a higher extinction coefficient (see NPL Stefko, p. 1700, ¶2, nothing Stefko also teaches push-pull molecules with variable spacer lengths).
Other prior art has already shown that increasing the spacer length leads to a red-shift of the absorption, accompanied with a decrease in the molar extinction coefficient (see Stefko, Table 3, Fig. 5).
Hence, the change in extinction coefficient is not unexpected; it is simply a tradeoff in push-pull type molecules.
In fact, this is supported by a comparison of the prior art and the instant specification: in chlorobenzene, the claimed compound has a maximum absorption at 551 nm (see instant specification, ¶175), while the prior art has a maximum absorption at 580 nm (see Lee, Table 1), indicating that the red-shift, which is predicted to occur when a spacer is present, has occurred! Additionally, the extinction coefficient of the prior art compound is larger than the claimed compound, which is predicted to occur when a spacer is present.
Hence, applicant’s observations are not “unexpected results” but are, in fact, expected results.

Applicant's arguments, filed 03/04/2021, have been fully considered but they are not persuasive. Applicant argues the Double Patenting Rejections.
This is not found persuasive for the reasons articulated above, re: comparison between presence of / absence of thiophene spacer.

Double Patenting
The text of the rationale for non-statutory double patenting and the information on terminal disclaimers not included in this action can be found in a prior Office action.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10947212 B2 (issued, not yet published), in view of Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240.
Claims 1-20 of the reference application differ from claims 1-18 of the instant application in that they have an indenothiophene instead of an indenothienothiophene spacer. Lee suggests these are equivalents (see Scheme 2).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the reference application indenothiophene with an indenothienothiophene, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (see Lee, Scheme 2). See MPEP §2143 B.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240 (cited by and provided with IDS filed 08/22/2018), in view of Morse, et al., US 2018/0198068 A1 (support for the disclosed subject matter is supported in the priority document EP 16202329.5, giving the application an effectively filed date of 06/12/2016).

Claim 1. Lee teaches an organic compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Lee’s compound is not represented by claimed general formula [1], as it has a thiophenylene group between the indeno[1,2-b]thieno[3,2-d]thiophene group and the malononitrile  group, while the claims require a single bond.
Morse teaches compounds having an indeno[1,2-b]thieno[3,2-d]thiophene core and at least one electron withdrawing group attached thereto (see Formula I12 @ ¶203, as well as Formula 1 @ ¶16). Lee’s compound broadly falls within the general scope of Morse’s Formula I, and, more specifically, Morse’s Formula I12, wherein:
RT1=NR*R** (see ¶123), wherein R* and R** are each fluorenyl (see ¶124);
Ar3=N/A (because a=0);
a=0;
Ar4=thiophenylene (see ¶130);
b=1;
RT2=T38 (see ¶133, as well as ¶149)
wherein at least one of RT1 and RT2 is an electron withdrawing group (see ¶146, as well as ¶25)
Morse additionally teaches that a and b may be independently an integer from 0 to 3 (see ¶30). Hence, Morse suggests that the presence of a thiophenylene group between the indeno[1,2-b]thieno[3,2-d]thiophene core and the malononitrile  group is optional (i.e. b=1 and b=0 being equivalent).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Lee’s thiophenylene group with a single bond, as Morse suggests the presence of a thiophene spacer between and indenothiophene core and an electron-withdrawing group is optional (reasonable expectation of success suggested by Lee’s compound falling within Morse’s general formula I, and more specific formula I12).
This suggests the following compound, which is represented by claimed general formula [1]:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


in the general formula [1], Ar1 and Ar2 are each an aryl group having 13 carbon atoms, and Ar1 and the Ar2 each have an alkyl group as a substituent,
R1 and R2 are each a methyl group (an alkyl group),
R3 is a hydrogen atom,
Y1 to Y3 are each a methine group,
and R4 represents a substituent selected from the group consisting of the following general formulae [1-1] and * in formulae [1-1] and [1-2] represents a bonding position:
in the general formulae [1-1] R5 is a hydrogen atom,

Claim 2. Modified Lee teaches or suggests an organic compound according to claim 1, wherein the R3 represents a hydrogen atom. 

Claim 3. Modified Lee teaches or suggests an organic compound according to claim 1, but not wherein the organic compound is represented by the following general formula [2].
However, Morse teaches electron withdrawing groups include T38 and T46 (see ¶133), thus suggesting them as equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the prior art group represented by T38 with a group represented by T46, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one electron withdrawing group for another, with reasonable expectation of success suggested by Morse’s teaching of equivalence). See MPEP §2143.
This suggests the following compound, which is represented by claimed general formula [2]:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


in the general formula [2], R12 and R13 are each an alkenyl group (vinyl group), and R12 and the R13 are bonded to each other to form a ring (benzene ring). 

Claim 4. Modified Lee teaches or suggests an organic compound according to claim 3, wherein the organic compound is represented by the following general formula [3]. 

Claim 5. Modified Lee teaches or suggests an organic compound according to claim 3, wherein the ring formed by the bonding of the R12 and the R13 to each other comprises one of a benzene ring. 

Claim 6. Modified Lee teaches or suggests an organic compound according to claim 1, wherein the organic compound is represented by claimed general formula [4].

Claim 7. Modified Lee teaches or suggests an organic compound according to claim 1, wherein all of the Y1 to the Y3 represent methine groups. 

Claim 9. Modified Lee teaches or suggests an organic compound according to claim 1, wherein the Z1 and the Z2 each represent a group represented by the formula [1-3] (although the modified prior does not teach this feature, it does technically meet all the limitations because the modified prior art compound has R4 represented by [1-1], and this claim further limits [1-2], but does not positively recite that R4 is represented by [1-2]). 
Additionally, Morse teaches electron withdrawing groups include T38 and T46 (see ¶133), thus suggesting them as equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the prior art group represented by T38 with a group represented by T46, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one electron withdrawing group for another, with reasonable expectation of success suggested by Morse’s teaching of equivalence). See MPEP §2143.
In this case, Z1 and Z3 are each a group represented by formula [1-3].

Claim 10. Modified Lee teaches or suggests a solar cell (organic electronic element; see §4.4 and Scheme 1) comprising:
a pair of electrodes (ITO and Al);
and an organic compound layer arranged between the pair of electrodes, 
wherein the organic compound layer contains the organic compound of claim 1 (per modification in rejection of claim 1, above). 

Claim 11. Modified Lee teaches or suggests a photoelectric conversion element (see §4.4 and Scheme 1) comprising:
an anode (Al);
a cathode (ITO);
and a first organic compound layer arranged between the anode and the cathode (bulk heterojunction layer),
wherein the first organic compound layer contains the organic compound of claim 1 (per modification in rejection of claim 1, above). 

Claim 12. Modified Lee teaches or suggests a photoelectric conversion element according to claim 11, wherein the first organic compound layer comprises a photoelectric conversion layer and contains an organic n-type compound (bulk heterojunction layer contains PC71BM). 

Claim 13. Modified Lee teaches or suggests a photoelectric conversion element according to claim 12, wherein the organic n-type compound comprises a fullerene derivative (PC71BM). 

Claim 14. Modified Lee teaches or suggests a photoelectric conversion element according to claim 11, further comprising a second organic compound layer arranged between the cathode and the first organic compound layer (PEDOT:PSS). 

Claim 19. Modified Lee teaches or suggests an organic compound according to claim 1, but not wherein R1 and R2 are bonded to each other to form a ring.
However, Morse notes that, in the group containing U, which may be an indenothienothiophene group (see ¶203), R1 and R2 may be alkyl (see ¶¶21-22), or may be bonded to each other to form a spiro group (see ¶23). Thus, Morse suggests that the two motifs are equivalents.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have R1 and R2 be bonded to each other to form a ring, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, substitution of spiro/non-spiro substituents R1 and R2 for another, with reasonable expectation of success as Lee’s compound broadly falls within the scope of Morse’s formula 1). See MPEP §2143 B.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. "Push–pull organic semiconductors with planar indenothiophene bridges for solution-processed small-molecule organic solar cells." Tetrahedron 70.36 (2014): 6235-6240 (cited by and provided with IDS filed 08/22/2018), in view of Morse, et al., US 2018/0198068 A1, as applied to claim 11, above, and further in view of Murakami, et al., US 2016/0190188 A1.

Claim 15. While modified Lee teaches or suggests the photoelectric conversion element of claim 11, Lee does not teach an imaging device comprising the photoelectric conversion element of claim 11.
Murakami teaches that photoelectric films made of organic materials 15 can be used in unit pixel cells 11 an imaging device 101 (see ¶¶87-105 and Figs. 1-2). The imaging device also has a readout circuit 21 and a signal processing circuit 20 which are connected to the pixel unit cells 11.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use modified Lee’s photoelectric conversion element in an imaging device further comprising a readout circuit connected to the photoelectric conversion element and a signal processing circuit connected to the readout circuit, as Murakami suggests this is a suitable use for photoelectric conversion films.

Claim 16. While modified Lee teaches or suggests the imaging device of claim 15, modified Lee does not teach an imaging apparatus comprising the imaging device of claim 15.
Murakami further teaches the imaging device 602 may be used in a camera system 105, i.e. an imaging apparatus (see Fig. 26 and ¶¶244-251). The imaging apparatus comprises an imaging optical system 601, and an imaging device configured to receive light that has passed the imaging optical system 602.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use modified Lee’s imaging device in an imaging apparatus further comprising an imaging optical system and an imaging device configured to receive light that has passed the imaging optical system, as Murakami suggests this is a suitable use for photoelectric conversion films.

Claim 17. While modified Lee teaches or suggests the imaging device of claim 15, modified Lee does not teach an imaging apparatus comprising the imaging device of claim 15.
Murakami further teaches the imaging device 602 may be used in a camera system 105, i.e. an imaging apparatus (see Fig. 26 and ¶¶244-251). The imaging apparatus comprises an imaging optical system 601, and an imaging device configured to receive light that has passed the imaging optical system 602.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use modified Lee’s imaging device in an imaging apparatus further comprising an imaging optical system and an imaging device configured to receive light that has passed the imaging optical system, as Murakami suggests this is a suitable use for photoelectric conversion films.
Regarding the claimed “casing configured to store the imaging device, wherein the casing has a joining portion capable of being joined to an imaging optical system,” the examiner takes official notice that it is well-known or common in the art to have a camera with a case, wherein the case may be joined to a lens / imaging optical system through a lens mount / joining portion. In this case, the examiner believes that it is appropriate to take official notice as this is well-known and common knowledge in the art and capable of instant and unquestionable demonstration of being well-known. See MPEP §2143.03.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging apparatus have casing configured to store the imaging device, wherein the casing has a joining portion capable of being joined to an imaging optical system, in order to allow changing of lenses, as this is a standard feature on mid-to-high end cameras.

Claim 18. Modified Lee teaches or suggests the imaging apparatus according to claim 16.
Regarding the claimed “further comprising a communicating portion configured to allow an image that has been picked up to be viewed from an outside,” the examiner takes official notice that it is well-known or common in the art to have a camera with a viewfinder and/or an LCD screen, which can be construed as “a communicating portion configured to allow an image that has been picked up to be viewed from an outside.”  In this case, the examiner believes that it is appropriate to take official notice as this is well-known and common knowledge in the art and capable of instant and unquestionable demonstration of being well-known. See MPEP §2143.03.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging apparatus further comprise a communicating portion configured to allow an image that has been picked up to be viewed from an outside, in order to allow viewing the photograph before it is taken and/or viewing the photograph after it is taken.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721